Jennie Greenberg, brought this action originally in Cuyahoga Common Pleas against the Board of Education of the city of Cleveland seeking an injunction against said Board of Education from discontinuing military training in the public schools .in the city of Cleveland.
It appears that at some prior date the school board had invoked military training under and received, the benefits of The National Defense Act passed by Congress and that subsequently the board had ordered discontinuance of this training..
A demurrer to the petition was sustained by the Common Pleas and final judgment entered thereon, which judgment was affirmed by the Appeals.
The question at issue is whether or not Jennie Greenberg, a tax payer of the city of Cleveland, had the right as a matter of law to maintain such a suit.
Greenberg in the Supreme Court contends:
1. That she is entitled as a matter of law to maintain such suit and .is proper party plaintiff.
2. That the school board after accepting and invoking the .benefits of the National Defense Act cannot discontinue this training when such discontinuance involves a large expenditure of money which would be a burden on the tax payers because such discontinuance would as a matter of law necessitate the subjr stitution of another very expensive training and instruction.